Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 16, 2021

The Court of Appeals hereby passes the following order:

A22A0430. DEREK GABRIEL, SR. et al. v.                           SENTINEL        LAKE
    HOMEOWNERS ASSOCIATION, INC. et al.

      The above-styled appeal was docketed on October 12, 2021. The appellants
failed to file of an enumeration of errors and brief within 20 days after the appeal was
docketed. See Court of Appeals Rules 13 and 23 (a).


      On November 2, 2021, this Court ordered the appellants to file an enumeration
of errors and a brief no later than November 12, 2021. We advised that failure to
comply would result in the dismissal of the appeal. The appellants failed to comply
with that order, and on November 16, 2021, we dismissed the appeal as abandoned.
See Court of Appeals Rules 7 and 23 (a).


      On November 22, 2021, the appellants moved for reconsideration of the
dismissal. We granted that motion on November 30, 2021, and ordered the appellants
to file a brief by December 10, 2021.


      As of the date of this order, the appellants’ enumeration of errors and brief still
have not been filed. Accordingly, this appeal is deemed abandoned and is hereby
ordered DISMISSED. See Court of Appeals Rules 7 and 23 (a).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/16/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.